Citation Nr: 0815161	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to 
September 19, 2007, and a rating in excess of 20 percent, 
effective September 19, 2007, for a low back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Whether the claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
should be referred to the Director, Compensation and Pension 
Service.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  For reasons which will become apparent 
below, the issues in appellate status are as characterized 
above.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Prior to September 17, 2007, the veteran's lumbar spine 
disability was not manifested by moderate limitation of 
motion, loss of lateral spine motion, flexion not greater 
than 60 degrees, combined range of motion not greater than 
120 degrees, ankylosis, spasm, guarding, objective 
neurological deficits, "moderate" intervertebral disc 
syndrome (IDS) with recurring attacks, or physician-
prescribed bedrest.

2.  Since September 17, 2007, the veteran's lumbar spine 
disability has not been manifested by ankylosis, "severe" 
limitation of motion or limitation of flexion to at most 30 
degrees, listing, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, objective 
neurological deficits, doctor-prescribed bedrest, or 
"severe" IDS with recurring attacks with intermittent 
relief.  

3.  The veteran does not meet the schedular requirements for 
a TDIU.

4.  The veteran's service connected disabilities are severe 
enough to suggest that that he is unable to obtain or retain 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to September 17, 2007, and a rating in excess of 20 percent, 
effective September 17, 2007, for a lumbar spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5293 (effective prior to September 23, 2002); 5286 to 5295 
(effective prior to September 26, 2003); 5235 to 5243 (2007); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16, 
4.18, 4.19 (2007)

3.  The criteria for the submission of the claim for a total 
rating for compensation purposes based on individual 
unemployability to the Director, Compensation and Pension 
Service, are met.  38 C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In October 2001 and March 2004, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing 
notice of what the evidence needed to demonstrate, of his and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that he should provide, or ask the 
VA to obtain for the claims for an increased rating and TDIU 
respectively.  The March 2004 letter also specifically 
informed the veteran of the specific criteria for obtaining 
TDIU.  In August 2007, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  
Although the March 2004 and August 2007 letters postdated the 
initial adjudications, the claims were subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Additionally, the specific rating criteria for evaluating the 
lumbar spine disability and how (based on what 
symptomatology) each rating percentage is assigned were 
provided to the veteran in the May 2004 Statement of the Case 
and November 2007 Rating Decision (which granted a staged 
increase).  Although the veteran was not sent an independent 
letter providing notice of this information, the records 
indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records and providing VA examinations.  Consequently, the 
Board finds that the duty to notify and assist has been 
satisfied without prejudice.  




Lumbar Spine Disability

For historical purposes, it is noted that service connection 
was established for traumatic arthritis of the lumbar spine 
by the RO in a January 1973 decision, based on evidence of 
in-service injury with intermittent complaints throughout the 
remainder of service and post-service X-ray findings, and a 
noncompensable disability evaluation was assigned based on a 
review of the relevant contemporaneous evidence of record.  

In October 2001, the RO received the veteran's claim for an 
increased rating for the low back disability.  The rating was 
subsequently increased to 10 percent, effective the date of 
the claim, by the July 2002 Rating Decision.  The veteran 
disagreed with this rating and perfected his appeal.  In 
November 2007, the RO granted a staged increase to 20 
percent, effective September 19, 2007.  See November 2007 
Rating Decision.  Although the veteran's disability rating 
was increased, the veteran has not withdrawn his original 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the remaining issue before the Board is 
entitlement to increased ratings: in excess of 10 percent for 
the period of the claim prior to September 19, 2007; and, in 
excess of 20 percent for the period of the claim from 
September 19, 2007, forward.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An August 2001 VA treatment record reports the veteran's 
history of chronic low back pain that radiated into the 
bilateral hips.  The record veteran denied acute 
exacerbations, and the examiner found no weakness or other 
related neurological deficits.  The record also reports the 
veteran's history of urinary hesitancy and decreased urinary 
stream/frequency, and the record notes a longstanding history 
of benign prostatic hypertrophy (BPH) and an assessment of 
hyperplasia of the prostate.  Subsequent VA treatment records 
dating in November 2001 and January 2002 report the veteran's 
history of urinary and fecal incontinence, and the January 
2002 VA treatment records report an assessment of high 
postvoiding residual and decreased contractility.  The 
records do not report any findings as to a possible 
connection between the reported incontinence and the service-
connected back disability.  

A March 2002 VA treatment record reports that the veteran had 
degenerative joint disease of the lumbar spine with spinal 
stenosis that was managed by muscle relaxants.  The record 
notes that neurological examination results were grossly non-
focal, radial and dorsalis pedis reflexes were present, and 
sensation was grossly intact per monofilament in the 
extremities.  

A May 2002 VA joints examination record reports the veteran's 
history of constant low back pain that radiated down the left 
leg to the foot and that made the veteran unable to bend or 
lift.  The veteran also reported that he had bowel and 
bladder incontinence for five to six months which he reported 
had been attributed to his spine.  Physical examination 
indicated that the veteran could forward bend to 70 degrees, 
extend to 20 degrees, and side bend and rotate to 30 degrees 
bilaterally.  The veteran had full (5/5) strength in all 
muscle groups, 1+ and symmetric deep tendon reflexes, intact 
sensation, and negative straight leg raises.  The examiner 
noted that X-ray images showed diffuse severe degenerative 
changes, and assessed the veteran with diffuse degenerative 
arthritis of the lumbar spine with spinal stenosis and 
resultant left radicular pain and bowel and bladder 
incontinence.  The examiner noted, however, that he did not 
have any reports from other physicians to verify whether 
there was another cause (other than the low back disability) 
for the veteran's incontinence. 

A June 2002 VA genitourinary examination record reports the 
veteran's history of difficulty initiating the urinary stream 
and improper emptying.  The examiner noted that the prostrate 
was enlarged, that urodynamics indicated a large bladder 
capacity with hypotonic component, high post-void residuals, 
and diminished bladder contractility.  Additionally, a 
cystoscopy indicated that the veteran had a partial 
obstruction of the prostate.  The examiner stated that 
apparently [the veteran] had a neurogenic component" and 
that the veteran's bladder was not emptying properly, which 
he believed "could be secondary to [the veteran's] 
obstruction of the prostate or a mixture of neurologic 
component and the prostrate obstruction."  

In July 2002, the May 2002 VA examiner submitted an addendum 
opinion as to whether the veteran's fecal or urinary 
incontinence was secondary to his lumbar spine disability.  
In regards to the fecal incontinence, the examiner stated 
that, based on the evidence of a normal sphincter tone 
(reported in the June 2002 examination record) and the past 
findings of hernia and diverticular disease, he did not 
believe that any type of fecal incontinence or constipation 
was secondary to the spinal pathology.  As for the urinary 
incontinence, the examiner noted that a genitourinary 
examination showed a mixed neurogenic, as well as benign 
prostatic hypertrophy, to be the contributing components to 
the veteran's urinary incontinence.  The examiner stated that 
it appeared that the veteran's urinary incontinence was due 
to a mixed etiology and that there was a neurologic component 
to the incontinence, but that it would be difficult to 
determine a percentage as to how much the neurologic 
component contributed to the incontinence.  Additionally, he 
stated that the veteran does have a neurogenic bladder with 
diminished contractility that was most likely secondary to 
the spinal stenosis and nerve impingement.  He added that 
there was also a component of partial obstruction by the 
prostate of about 50 percent, which could contributed to some 
of the urinary incontinence and bladder contractility 
problems.  

A January 2003 VA treatment record reports the veteran's 
history of constant back pain that radiated down the legs.  
The veteran reported that the pain was exacerbated by 
standing and walking.  The veteran reported having fecal 
incontinence due to sphincter insufficiency and denied 
urinary incontinence issues, though he reported that he self-
catheterized occasionally secondary to a dystonic bladder.  
Sensation was intact, and reflexes were present.  A May 2003 
VA cystoscopy record reports that the bladder neck was 
partially obstructed by the middle prostatic lobe.  The 
veteran was diagnosed with BPH with lower urinary tract 
symptoms, and the examiner stated that he did not understand 
why the veteran was advised to self-catheterize.  December 
2003 VA treatment records reports that the veteran's back was 
tender to palpation over the paravertebral musculature with 
no trigger points.  There was exquisite pain to palpation, 
ballottement of the left sacroiliac joint, and pain and 
stiffness to facet loading.  The veteran could straight leg 
raise to 10 degrees bilaterally and motor function was 5/5 in 
both lower extremities.  Reflexes were full and symmetrical 
at the knee and ankle, and the neurological system was 
grossly intact.  X-ray images showed advanced discogenic and 
facet joint degenerative changes, which resulted in focal 
secondary canal stenoses.  The veteran was diagnosed with 
sacroiliitis, facet arthropathy, lumbar radiculopathy, and 
spinal stenosis.  

A September 2007 VA examination record reports the veteran's 
negative history as to urinary incontinence, fecal 
incontinence, and leg or foot weakness.  The veteran did 
report a history of numbness and paresthesias, however, as 
well as fatigue, decreased motion, stiffness, weakness, 
spasm, and pain, and the veteran reported having 60 
incapacitating episodes in the previous twelve months.  The 
examiner noted that the veteran used a cane, had a stooped 
posture, and had an antalgic gait.  Additionally, the 
examiner noted that the veteran had spasm, tenderness, 
weakness, and guarding in the thoracic sacrospinalis, but no 
atrophy or abnormal spinal curvature.  Motor examination 
revealed full, or near full, strength throughout both lower 
extremities and normal muscle tone.  Sensory examination 
revealed that sensation was intact bilaterally, reflexes were 
present, and the Lasegue's sign was negative.  Range of 
motion testing indicated flexion was limited to 60 degrees 
actively and 75 degrees passively, with pain beginning at 30 
degrees.  Extension was limited to 20 degrees actively and 30 
degrees passively, with pain beginning at the end degree.  
Passive and active lateral flexion and rotation was to 30 
degrees bilaterally, with pain beginning at 15 degrees.  
There was no pain after repetitive use and no additional loss 
of motion after repetition for any of the tested motion.  The 
record notes that computerized tomography (CT) scan showed 
degenerative spondylolisthesis with significant arthritis and 
stenosis, and the examiner diagnosed the veteran with 
degenerative spondylolisthesis with stenosis and radicular 
pain.  The examiner stated that the low back disability 
resulted in mild impairment of bathing, dressing, toileting, 
and grooming; moderate impairment of chores, shopping, 
recreation, and travelling; and total impairment of sports 
and exercise.  The examiner opined that "overall, the 
veteran is moderately disabled due to his back condition."  

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome (IDS) were amended 
(effective September 23, 2002) and the criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased evaluation for the veteran's degenerative disc 
disease of the cervical spine is warranted.  VA's Office of 
General Counsel (OGC) has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively, although the OGC, in VAOPGCPREC 7-2003 seems 
to indicate (this opinion is not entirely clear) that VA is 
no longer obligated to apply superseded rating schedule 
provisions prospectively for the period subsequent to the 
issuance of the revised rating criteria.  In any event, and 
given the confusing nature of this opinion, the Board, in 
giving the veteran all due consideration, will apply the old 
criteria prospectively.



Prior to September 17, 2007

Prior to September 17, 2007, the veteran is rated under 
Diagnostic Code (DC) 5010-5295 for painful motion that is 
otherwise noncompensable under the limitation of motion 
rating criteria.  The "old" rating criteria provide higher 
ratings for ankylosis (DC 5286) and lumbosacral strain with 
muscle spasm on extreme forward bending and loss of lateral 
spine motion, unilateral, in standing position (DC 5295).  A 
higher rating is not warranted under either DC 5289 or DC 
5295 as there is no evidence indicating that the veteran has 
ankylosis, spasm, or loss of lateral spine motion.  

The "old" rating criteria also provide a 20 percent rating 
for moderate limitation of motion of the lumbar spine under 
DC 5292.  In determining the appropriate rating for 
limitation of motion, consideration must be made of any 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The September 2003 amendments included a provision of 
the "normal" range of motion for the lumbar spine.  See 
Plate V, 38 C.F.R. § 4.71a (2006) (normal range of motion is 
from zero to 90 degrees for forward flexion, zero to 30 
extension, lateral flexion, and rotation).  Although the 
substantive change in regulations from September 2003 cannot 
be used to evaluate the veteran's level of disability prior 
to the change, the range of motion measurements from Plate V 
are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the 
earlier rating criteria-"moderate" or "severe."  

The evidence dating prior to September 17, 2007, indicates 
that the veteran has full lateral flexion and rotation and 
near-full extension and forward flexion.  Although the 
evidence indicates the veteran's history of constant pain, 
including radicular pain, the Board finds that the veteran's 
range of motion is too significant to approximate anything 
more severe than "mild" limitation of motion.  

Additionally, a higher rating is not warranted under the 
"new" rating criteria for the spine, which provides a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees 
without consideration of symptoms such as pain, or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees without consideration of symptoms 
such as pain, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
veteran is not entitled to an increased rating under the new 
general rating formula (DC 5237) as he can flex his cervical 
spine beyond 60 degrees and has a combined range of motion in 
excess of 120 degrees, and the record contains no positive 
findings as to spasm, guarding, abnormal gait, or abnormal 
spinal contour  

An increased rating is also not available by combining 
separate ratings for limitation of motion and objective 
neurological abnormalities, as provided by the General Rating 
Formula of the Spine, Note (1).  The VA treatment and 
examination records report no neurological deficit as to 
strength, sensation, or reflex.  Additionally, although the 
records report the veteran's history of fecal incontinence 
secondary to his low back disability, the treatment records 
do not corroborate this assertion; instead, the fecal 
incontinence has been linked to sources other than the lumbar 
spine pathology.  

Finally, the Board also finds that a separate rating is not 
warranted for the veteran's urinary incontinence.  The Board 
notes that the May 2002 VA examiner found that the veteran's 
urinary incontinence was at least partially due to a 
neurogenic bladder, which he stated was most likely due to 
the lumbar spine disability.  The other evidence of record 
indicates that the veteran does not have a neurogenic 
bladder, however, and does not suggest that the urinary 
incontinence is related to the low back disability.  In 
either event, service connection has long been established 
for prostatitis, evaluated as 10 percent, and evaluating this 
disability takes into consideration bladder impairment, to 
include incontinence.  As such, increasing the evaluation 
assigned for the veteran's low back disability by considering 
urinary incontinence would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

Finally, a higher rating is also not warranted by rating the 
veteran under the "old" or "new" rating criteria for 
intervertebral disc syndrome (IDS).  The "old" (pre- 
September 23, 2002) IDS rating criteria provide a 20 percent 
rating for "moderate" IDS with recurring attacks.  The 
"new" IDS rating criteria provide a 20 percent rating for 
IDS with incapacitating episodes, defined as an episode 
requiring physician-prescribed bed rest, having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (2002); 
38 C.F.R. § 4.71a, DC 5243 (2007).  Initially the Board notes 
that a higher rating is not warranted under the "new" IDS 
rating criteria as the evidence includes no evidence of 
"incapacitating episodes" as defined by VA regulation; 
there is no evidence of any doctor-prescribed bedrest  A 
higher rating is also not warranted under the "old" IDS 
rating criteria.  Although the records report the veteran's 
history of chronic pain with radiation down the left side, 
the VA medical records consistently report no findings of 
spasm or atrophy, and normal findings for sensation, 
reflexes, strength, and motor function, Additionally, the 
record includes no assessments of "moderate" cervical 
radiculopathy or IDS.  Based on the foregoing, the Board 
finds that the evidence does not most nearly approximate 
"moderate" IDS during this period.  


Effective September 17, 2007

Effective September 17, 2007, the veteran's low back 
disability is rated under the "new" DC 5242.  The "new" 
rating criteria for the spine provide ratings in excess of 20 
percent for limitation of forward flexion of the cervical 
spine to less than 15 degrees or ankylosis.  The veteran is 
not entitled to an increased rating under the new general 
rating formula as he can flex his cervical spine beyond 15 
degrees (even when considering pain) and is not noted to have 
ankylosis.  An increased rating is also not available by 
combining separate ratings for limitation of motion and 
objective neurological abnormalities, as provided by the 
General Rating Formula of the Spine, Note (1).  Although the 
September 2007 examination record reports that the veteran 
has radiculopathy, spasm, and a history of weakness, the 
neurological examination was "normal," with full or near-
full motor strength, normal muscle strength, intact 
sensation, present reflexes, and no evidence of muscle 
atrophy or urinary and bowel incontinence.  The records 
report no medical diagnosis of any objective neurological 
abnormality associated with the low back disability which may 
be separately evaluated so as to increase the overall 
evaluation.

A higher rating is also not warranted under the "old" 
rating criteria.  The "old" DC 5295 provides a 40 percent 
rating for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
evidence of record does not indicate that the veteran has 
severe lumbosacral strain.  The medical evidence contains no 
findings of listing, a positive Goldthwaite's sign, marked 
limitation of forward bending (see discussion infra), or loss 
of lateral motion.  Additionally, the evidence indicates that 
the 2007 VA examiner described the veteran's low back 
disability as "moderate" and the evidence does not 
otherwise indicate that the symptomatology is "severe."  
Consequently, a higher rating is not warranted under the 
"old" DC 5295.  

The "old" rating criteria also provide rating in excess of 
20 percent for severe limitation of motion of the lumbar 
spine (DC 5292) and ankylosis (DC 5289), and as stated above, 
in determining the appropriate rating for limitation of 
motion, consideration must be made of any functional loss due 
to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca, 8 Vet. App. 202, 206-7 (1995); 
38 C.F.R. §§ 4.40, 4.45.  Initially, the Board notes that 
there are no findings of ankylosis; rather, the evidence 
indicates that the veteran has range of motion in the lumbar 
spine.  Additionally, the evidence does not indicate that the 
veteran has "severe" limitation of motion.  There are no 
findings of "severe" functional limitation, and although 
the 2007 VA examination record reports that there is 
limitation of motion due to pain, the veteran's pain-free 
range of motion is too significant to approximate "severe" 
limitation of motion.  Consequently, a higher rating is not 
warranted under the "old" rating criteria.  

A higher rating is also not warranted under the "old" or 
"new" rating criteria for intervertebral disc syndrome 
(IDS).  The "old" (pre- September 23, 2002) IDS rating 
criteria provide a 40 percent rating for "severe" IDS with 
recurring attacks and intermittent relief.  The "new" IDS 
rating criteria provide a 40 percent rating for IDS with 
incapacitating episodes, defined as an episode requiring 
physician-prescribed bed rest, having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. 
§ 4.71a, DC 5243 (2007).  Initially the Board notes that a 
higher rating is not warranted under the "new" IDS rating 
criteria as the evidence includes no evidence of 
"incapacitating episodes" as defined by the VA regulation; 
there is no evidence of any doctor-prescribed bed rest.  A 
higher rating is also not warranted under the "old" IDS 
rating criteria.  Although the records report the veteran's 
history of chronic pain with radiation down the left side and 
flare-ups, the September 2007 VA examination record reports 
negative histories as to incontinence and weakness, and 
negative findings as to absent reflexes, diminished 
sensation, or atrophy, and motor strength was full or near-
full.  Additionally, the record includes no assessments of 
"severe" cervical radiculopathy or IDS.  Based on the 
foregoing, the Board finds that the evidence does not most 
nearly approximate "severe" IDS during this period.  


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

The veteran does not meet the schedular requirements for 
consideration of a TDIU.  Prior to May 15, 2002, the veteran 
is service connected for arthritis of the lumbar spine (10 
percent), tinnitus (10 percent), and hiatal hernia 
(noncompensable) with a combined rating of 20 percent.  
Effective May 15, 2002, the veteran is service connected for 
arthritis of the lumbar spine (10 percent, and then 20 
percent effective September 17, 2007), tinnitus (10 percent), 
hiatal hernia (noncompensable), bilateral hearing loss (10 
percent), residuals of fracture of the minor clavicle (10 
percent), and a deviated nasal septum (10 percent) with a 
combined rating of 50 percent.  Because the veteran's 
combined rating never reached 70 percent, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.  

Entitlement to TDIU on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  Unlike the 
criteria for an extraschedular rating under 38 C.F.R. § 
3.321, the grant of an extraschedular rating for TDIU under 
38 C.F.R. § 4.16 is based on a subjective standard that seeks 
to determine if a particular veteran is precluded from 
employment based on his service-connected disabilities.  See 
VAOPGCPREC 6-96 (1996).  This means that the Board should 
take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

The veteran essentially contends that his service connected 
lumbar spine disability prevents him from working.  The 
evidence of record indicates that the veteran worked as an 
industrial security specialist until June 1990, when he 
retired.  A May 2002 VA examination record reports the 
veteran's history of not looking for further employment due 
to all of his disabilities, and the examiner stated that "it 
would be difficult for [the veteran] to obtain gainful 
employment."  Additionally, a September 2007 VA examiner 
opined that the veteran was "moderately disabled due to his 
back condition" and "likely was not employable due to 
severe pain and lack of mobility."  The examiner stated that 
a sedentary job would also be difficult because the veteran 
was not able to sit for even small periods of time.  

Where there is plausible evidence that a veteran is unable to 
secure and follow a substantially gainful occupation, without 
any affirmative evidence to the contrary, the veteran's case 
is eligible for consideration under 38 C.F.R. § 4.16(b) by 
referral to the Compensation and Pension Director.  Based on 
the evidence above, it is clear that such referral is 
warranted.

At this point, the Board will not make a decision regarding 
the veteran's claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b), as we are not permitted to do so.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  Instead, the Board finds 
that this matter should have been submitted to the 
Compensation and Pension Director for extraschedular 
consideration under 
§ 4.16(b).  In this regard, the appeal is granted.  Id.  At 
this point, this claim will necessarily be REMANDED to the RO 
for further action consistent with this decision.


ORDER

A rating in excess of 10 percent prior to September 17, 2007, 
and a rating in excess of 20 percent effective September 17, 
2007, for a low back disability have been denied.  

A total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(a) is denied.

Submission of a claim for a total rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16(b) to the Director, Compensation and Pension Service, 
is warranted.


REMAND

Given the above decision on the TDIU claim, this matter is 
remanded to the Appeals Management Center (AMC) for the 
following action:

The AMC should submit the claim for a total 
rating for compensation purposes based on 
individual unemployability under 
38 C.F.R. § 4.16(b) to the Director, Compensation 
and Pension Service.  The AMC should follow the 
dictates of § 4.16(b) in making this submission.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


